 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 1 of 23 PageID #: 1950




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                       _____________________

                                         No 17-CV-0474 (JFB)
                                       _____________________

                                      ROBERT K. MOORE,

                                                               Petitioner,

                                              VERSUS


                              THE ATTORNEY GENERAL OF THE
                                   STATE OF NEW YORK

                                                               Respondent.


                                 MEMORANDUM AND ORDER
                                      August 7, 2019



JOSEPH F. BIANCO, Circuit Judge (sitting by                In the instant habeas action, petitioner
designation):                                          challenges his conviction, claiming that his
                                                       constitutional rights were violated on the
    Robert     K.     Moore       (“petitioner”),      following grounds: (1) petitioner was denied
proceeding pro se, petitions this Court for a          a fair trial when the trial court improperly
writ of habeas corpus pursuant to 28 U.S.C.            indicated during voir dire that defense counsel
§ 2254, challenging his conviction in New              may, as a matter of strategy, advise petitioner
York state court. (See Pet., ECF No. 1.) On            not to testify; (2) trial counsel was ineffective
October 23, 2014, following a jury trial in the        for failing to resubmit a motion requesting
Supreme Court of New York, Suffolk County,             reinspection of the grand jury minutes;
petitioner was convicted of attempted murder           (3) remarks by the prosecutor during his
in the second degree, in violation of New York         opening and closing statements constituted
Penal Law § 125.25(1), as amended by                   prosecutorial misconduct; (4) the trial court
§110.00, and assault in the first degree, in           improperly permitted the prosecutor to ask
violation of New York Penal Law § 120.10(1).           questions about the petitioner’s pre-arrest and
On January 7, 2015, petitioner was sentenced           post-arrest silence; (5) the trial court
to concurrent determinate terms of eighteen            improperly rejected petitioner’s pre-trial
years’ imprisonment followed by five years of          suppression request; (6) the prosecution did
post-release supervision.                              not establish his guilt beyond a reasonable
                                                       doubt and the verdict was against the weight
                                                       of the evidence; (7) the sentence imposed
    Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 2 of 23 PageID #: 1951



violated his constitutional rights; and (8) the                (“Morgan”), threw to the side. (Tr. at 313,
integrity of the grand jury proceeding was                     597.) An unidentified man picked up the pipe
impaired by errors. (See Pet. at 5-19.) For the                with a towel and carried it away from the
reasons discussed below, petitioner’s request                  scene. (Tr. at 382, 717-18; Ex. 14.) Petitioner
for a writ of habeas corpus is denied.                         then kicked Maithya in the ribs and side of the
                                                               head several times, while Maithya was still
                  I. BACKGROUND                                unconscious on the ground. (Tr. at 243.)
A. Facts                                                       Petitioner also lifted up Maithya’s upper body
                                                               and dropped him back to the ground multiple
    The following facts are adduced from the                   times while he was still unconscious. (Tr. at
instant petition, respondent’s answer, and the                 317-18.)
underlying record.
                                                                    Three witnesses called 911 between 4:55
     On January 19, 2014, at approximately                     and 4:57 a.m. to report this physical
4:40 a.m., petitioner, petitioner’s wife,                      altercation, some believing that Maithya had
complainant Solomon Maithya (“Maithya”),                       been killed during the incident. (Tr. at 244-45,
and other individuals were at the BP gas                       442-43, 598-99.) 4 Police Officers Robert
station at 1501 Straight Path, Wyandach, New                   Piccarillo and Christopher Dietrich responded
York. 1 (Tr. at 235-41.) 2 Petitioner was                      to the scene after receiving a call through
retrieving something from the trunk of his car                 dispatch for a fight, which incorrectly reported
when Maithya approached him from behind,                       that the suspect had left the scene. (Tr. at 95-
pulled out a 2 ½ to 3-foot pipe from his pants,                100, 152-53.) When the officers arrived at the
and struck petitioner in the back of the head                  gas station at approximately 5:01 a.m., they
with the pipe. (Tr. at 182-84, 287-89; Ex. 14. 3)              saw petitioner attempting to lift the still
Maithya swung the pipe at petitioner again, but                unresponsive Maithya from the ground and
missed. (Tr. at 289-90.) Petitioner then                       telling him to get up. (Tr. at 62, 155, 173-74.)
approached his wife, spoke to her briefly, and                 The officers observed a laceration on
she drove away from the gas station. (Tr. at                   petitioner’s left cheek, but he did not tell them
241, 255-56.) Petitioner then turned his                       what had happened. (Tr. at 156.) The officers
attention back to Maithya, either punching                     did not see any blood on petitioner’s clothing
Maithya or striking him in the face with the                   or boots, nor did they find any weapons at the
pipe, knocking him out. (Tr. at 239-40, 312,                   scene. (Tr. at 175-77, 181-82.) No individuals
596-97, 607-14.) While Maithya was then                        at the scene responded to the officers’ requests
lying motionless on the side of the curb,                      for information. (Tr. at 100-01, 179.) The
petitioner punched him, stomped on his head                    officers learned that the gas station had video
at least twice, and repeatedly pounded the pipe                surveillance. (Tr. at 161-62, 331.) However,
into Maithya’s chest. (Tr. at 163-64, 242-50,                  the video was unclear on the gas station
314-15.) Petitioner then dropped the pipe,                     monitor and it was not until after downloading
which another man, Darnell Morgan                              the video and viewing it at the police station

1
   During trial, it was explained that, in the                 Because the men moved behind a gas pump out of view
neighborhood, petitioner was commonly referred to as           of the camera and the recording system skipped multiple
“Israel” and Maithya was commonly referred to as               times due to its age and low quality, the video does not
“Africa.” (Tr. at 217-18.)                                     capture the complete encounter between petitioner and
2
                                                               Maithya. (Tr. at 216-20.)
 “Tr.” refers to the trial transcript. (ECF Nos. 12-10 –
                                                               4
12-12.)                                                          The three 911 calls were made by Morgan, Curtis
3
                                                               Singleton (“Singleton”), and gas station employee Sean
  Ex. 14 refers to People’s Exhibit 14, which contains         Ali (“Ali), all of which were played for the jury and all
segments from the gas station surveillance video.              three callers testified at trial.
                                                           2
    Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 3 of 23 PageID #: 1952



that the officers were able to see more clearly                   petitioner as the person who had beaten
what had occurred. (Tr. at 113, 125-26, 131-                      Maithya. (H. at 65-73, 91-98.) 5
42, 163, 344.)
                                                                      Ultimately, Police Officer Carmine
    While still at the scene, Sergeant Semetsis                   Pellegrino and Sergeant Nicolosi arrested
spoke with petitioner and asked about the cut                     petitioner five days after the incident, on
on his cheek, but petitioner responded that                       January 24, 2014. (Tr. at 392-94.) Petitioner
nothing happened and that he was “okay.” (Tr.                     was cooperative and made no statements to
at 336-37.) In addition, Sergeant Semetsis                        law enforcement on the ride to the precinct.
observed petitioner to be in an altered mental                    (Tr. at 417-20.) After arriving at the precinct
state. (Tr. at 336-38.) The police kept                           around 6:50 p.m., Sergeant Nicolosi observed
petitioner at the scene for approximately an                      an injury to the rear of petitioner’s head and
hour to an hour and one-half, though they were                    when asked about the injury, petitioner
unsure whether he was a witness, victim, or                       responded that he had been in a fight a couple
suspect. (Tr. at 180, 205-07, 338-39.) By the                     of days before. 6 (Tr. at 396-97.) Petitioner
time Sergeant Semetsis arrived at the scene,                      was then taken to an interview room.
Maithya was already in an ambulance. (Tr. At                      Detectives Paglino and James Hughes entered
332.)      Sergeant Semetsis was initially                        the room around 8:07 p.m., and before they
informed that Maithya had not suffered a                          said anything to petitioner, petitioner said,
serious physical injury, and eventually he told                   “you guys must be assigned to homicide now.”
petitioner he could leave. (Tr. 332-39).                          (Tr. at 692-93.) Detective Paglino noticed
                                                                  injuries on petitioner’s face and asked him
    Maithya was transported by ambulance to                       what happened to his face; petitioner replied
Good Samaritan Hospital, and was later                            that he slipped and fell on ice while shoveling
transferred to Stony Brook University                             snow. (Tr. at 693.) The detectives then left
Hospital due to the severity and complexity of                    the room. (H. at 78-79.) Detective Paglino
his injuries. (Tr. at 554-56.) As a result of this                reentered the room around 9:10 p.m. and read
incident, Maithya suffered several skull and                      petitioner his Miranda rights, including
facial fractures, as well as bleeding between                     information about waiving those rights. (H. at
the brain and skull and in the brain itself. (Tr.                 78-82.)     Detective Paglino testified that
at 545-49.) He was severely neurologically                        petitioner repeatedly interrupted his reading of
impaired and was intubated to assist his                          the Miranda rights, saying “I don’t do that, put
breathing. (Tr. at 545-46.) Maithya remained                      that away.” (H. at 79-82.) After Detective
at Stony Brook University Hospital for four                       Paglino finished advising petitioner of his
months. (Tr. at 512.)                                             rights, petitioner refused to sign the card or
   Once Sergeant Semetsis was notified of                         speak to the detective. (H. at 82.)
the seriousness of Maithya’s injuries, the                            On September 17, 2014, a suppression
investigation was assigned to Detective Steven                    hearing began in Suffolk County Supreme
Paglino. (Tr. at 221-22, 340-41, 347-48.)                         Court during which members of law
Detective Paglino viewed the surveillance                         enforcement testified regarding statements
video and spoke to witnesses who identified                       made by petitioner and the identification of
                                                                  petitioner. In a written decision dated October
                                                                  1, 2014, the court found that petitioner’s
5
 “H.” refers to the transcript of the pre-trial suppression       Activity Log, which included routine booking
hearing. (ECF Nos. 12-7 to 12-9.)                                 questions, to make sure that prisoners were not injured
6
                                                                  while in police custody. (Tr. at 395.)
  Office Pellegrino testified that Sergeant Nicolosi
asked about the injury while filling out a Prisoner
                                                              3
    Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 4 of 23 PageID #: 1953



statements were voluntary. (See Hearing                          B. Procedural History
Court Decision, ECF No. 12-1, at 64-66.)
Specifically, the court found that petitioner’s                      1. State Procedural History
statement “you guys must be assigned to                              On December 4, 2015, petitioner appealed
homicide now” was “unsolicited and                               his conviction to the Second Department of the
voluntary,” and that his statement about the                     New York State Appellate Division, in which
source of his injuries was “not in response to                   he argued that: (1) the trial court committed
an accusatory question, but was an inquiry                       reversible error when it indicated during voir
meant to catalog the physical well being of the                  dire that defense counsel may, as a matter of
defendant.” (Id. at 66.) Finally, the court held                 strategy, advise petitioner not to testify; (2) it
that petitioner’s statements at the crime scene                  constituted prosecutorial misconduct when the
in the presence of the police were “non-                         prosecutor stated that petitioner’s pre-arrest
custodial and voluntarily offered,” as they                      silence was indicative of “consciousness of
were made in the context of “non accusatory                      guilt” and argued that petitioner’s convictions
questioning by the police.” (Id.)                                were necessary because “there comes a point
    Petitioner was tried in Suffolk County                       in time when society demands humanity”;
Supreme Court starting on October 7, 2014.                       (3) the trial court committed reversible error
During the trial, the prosecution presented                      when it allowed the prosecutor, during his
testimony       from      Maithya,     multiple                  redirect examination of a police officer, to ask
eyewitnesses at the gas station, members of                      questions about the petitioner’s post-arrest
law enforcement, and expert witnesses                            silence; (4) the trial court committed reversible
involved in the investigation.          During                   error when it failed to suppress post-arrest,
Maithya’s testimony, he repeatedly stated that                   pre-Miranda statements made by petitioner to
he was unable to remember significant                            law enforcement; (5) the prosecution failed to
portions of the incident. (Tr. at 491-514.)                      prove petitioner guilty beyond a reasonable
Ultimately, at the close of the trial, the jury                  doubt and his convictions were against the
found petitioner guilty of attempted murder in                   weight of the evidence; and (6) petitioner’s
the second degree, in violation of New York                      sentence was harsh and excessive. (See App.
Penal Law § 125.25(1), as amended by                             Div. Br. at 24-58, ECF No. 12-1.) 8 Petitioner
§110.00, and assault in the first degree, in                     then filed a supplemental pro se brief on
violation of New York Penal Law §120.10(1).                      February 16, 2016, adding that: (1) it
(Tr. at 924.) On January 7, 2015, petitioner                     constituted prosecutorial misconduct for the
was sentenced to concurrent determinate terms                    prosecutor to allow petitioner to stand trial on
of eighteen years of imprisonment followed by                    Detective Paglino’s perjured/hearsay grand
five years of post-release supervision. (S. at                   jury testimony; (2) trial counsel            was
20-21.) 7 The court emphasized that it “did not                  ineffective for failing to resubmit a motion
fully appreciate” the extent of Maithya’s                        requesting reinspection of the grand jury
injuries prior to trial, when it had offered a                   minutes; and (3) the trial court committed
three-year sentence, and said that “what’s fair                  reversible error when it denied petitioner’s
after trial is not the same thing that was fair                  motion to dismiss the indictment for the
before trial.” (S. at 19-20.)                                    prosecutor’s failure to charge the grand jury
                                                                 with the justification defense. (See Suppl.
                                                                 App. Div. Br. at 9-12, ECF No. 12-2.)

7                                                                8
 “S.” refers to the transcript of petitioner’s sentencing.          The Court uses the pagination assigned by the
(ECF No. 12-14.)                                                 electronic case filing system when citing to the
                                                                 Appellate Division brief and the supplemental
                                                                 Appellate Division brief.
                                                             4
    Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 5 of 23 PageID #: 1954



    On September 14, 2016, the appeal was                   Finally, the Second Department found that
denied in its entirety, on both procedural and          the sentence imposed was not excessive, and
substantive grounds. See generally People v.            that petitioner’s other contentions were “either
Moore, 37 N.Y.S.3d 158 (2d Dep’t 2016). In              without merit or do not warrant reversal.” Id.
affirming petitioner’s conviction, the Second           at 159-60.
Department rejected his argument relating to
the pre-trial suppression hearing, holding that            Petitioner sought leave to appeal to the
the statements were either “spontaneous or              New York State Court of Appeals, which was
voluntary . . . or not the product of custodial         denied on November 21, 2016. See People v.
interrogation.” Id. at 159. In rejecting                Moore, 28 N.Y.3d 1074 (2016).
petitioner’s argument relating to the                        2. The Instant Petition
sufficiency of the evidence, the Second
Department held that his challenge was                      On January 24, 2017, petitioner moved
unpreserved for appellate review because “he            before this Court for a writ of habeas corpus,
failed to move for a trial order of dismissal           pursuant to 28 U.S.C. § 2254, on the grounds
specifically directed at the errors he now              that: (1) he was denied a fair trial when the trial
claims.” Id. Additionally, in “viewing the              court improperly indicated during voir dire
evidence in the light most favorable to the             that defense counsel may, as a matter of
prosecution,” there was legally sufficient              strategy, advise petitioner not to testify;
evidence to disprove the petitioner’s                   (2) defense counsel was ineffective for failing
justification defense beyond a reasonable               to resubmit a motion requesting reinspection
doubt. Id. Furthermore, when conducting its             of the grand jury minutes; (3) the prosecutor
independent review of the weight of the                 committed prosecutorial misconduct when he
evidence, the court “accord[ed] great                   made improper remarks at trial; (4) the
deference to the jury’s opportunity to view the         prosecutor elicited improper testimony
witnesses, hear testimony, and observe                  regarding petitioner’s silence regarding self-
demeanor.” Id. In reviewing the underlying              defense; (5) the trial court improperly rejected
record, the court concluded that “the jury’s            petitioner’s pre-trial suppression request;
rejection of the defendant’s justification              (6) the prosecution did not establish his guilt
defense and its verdict of guilt were not against       beyond a reasonable doubt and the verdict was
the weight of the evidence.” Id.                        against the weight of the evidence; (7) the
                                                        sentence imposed was harsh and excessive;
    The Second Department also rejected                 and (8) the integrity of the grand jury
petitioner’s argument that improper statements          proceeding was impaired by particular
by the prosecutor deprived petitioner of his            mistakes. (See Pet. at 5-19.) On April 13,
right to a fair trial. Id. The court found that,        2017, respondent filed a reply in opposition to
“[t]o the extent that some of the prosecutor’s          the petition. (See Resp’t’s Br., ECF No. 12.) 9
remarks were improper, those remarks did not            Thereafter, on May 12, 2017, petitioner
deprive the defendant of a fair trial, and any          submitted a reply in further support of his
other error in this regard was harmless, as there       petition. (See Pet’r’s Reply Br., ECF No. 17.)
was overwhelming evidence of the
defendant’s guilt, and no significant                      The Court has fully considered the parties’
probability that any error contributed to the           submissions, as well as the underlying record.
defendant’s conviction.” Id.


9
   The Court uses the pagination assigned by the
electronic case filing system when citing to the
respondent’s brief and its accompany exhibits.
                                                    5
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 6 of 23 PageID #: 1955



           II. STANDARD OF REVIEW                        legal principle from [the Supreme Court’s]
                                                         decisions but unreasonably applies that
    To determine whether a petitioner is                 principle to the facts of [a] prisoner’s case.”
entitled to a writ of habeas corpus, a federal           Id. at 413.
court must apply the standard of review set
forth in 28 U.S.C. § 2254, as amended by the                 AEDPA establishes a deferential standard
Antiterrorism and Effective Death Penalty Act            of review: “a federal habeas court may not
(“AEDPA”), which provides, in relevant part:             issue the writ simply because that court
                                                         concludes in its independent judgment that the
    (d) An application for a writ of habeas              relevant state-court decision applied clearly
    corpus on behalf of a person in                      established federal law erroneously or
    custody pursuant to the judgment of a                incorrectly. Rather, that application must be
    State court shall not be granted with                unreasonable.” Gilchrist v. O’Keefe, 260 F.3d
    respect to any claim that was                        87, 93 (2d Cir. 2001) (quoting Williams, 529
    adjudicated on the merits in State                   U.S. at 411). The Second Circuit added that,
    court proceedings unless the                         while “[s]ome increment of incorrectness
    adjudication of the claim—                           beyond error is required . . . the increment need
    (1) resulted in a decision that was                  not be great; otherwise, habeas relief would be
        contrary to, or involved an                      limited to state court decisions so far off the
        unreasonable      application   of,              mark as to suggest judicial incompetence.” Id.
        clearly established Federal law, as              (quoting Francis S. v. Stone, 221 F.3d 100, 111
        determined by the Supreme Court                  (2d Cir. 2000)). Finally, “if the federal claim
        of the United States; or                         was not adjudicated on the merits, ‘AEDPA
                                                         deference is not required, and conclusions of
    (2) resulted in a decision that was                  law and mixed findings of fact and conclusions
        based on        an unreasonable                  of law are reviewed de novo.’” Dolphy v.
        determination of the facts in light              Mantello, 552 F.3d 236, 238 (2d Cir. 2009)
        of the evidence presented in the                 (quoting Spears v. Greiner, 459 F.3d 200, 203
        State court proceeding.                          (2d Cir. 2006)).
28 U.S.C. § 2254. “‘Clearly established                                  III. DISCUSSION
Federal law’ means ‘the holdings, as opposed
to the dicta, of [the Supreme] Court’s                   A. Procedural Requirements
decisions as of the time of the relevant state-             1. Exhaustion
court decision.’” Green v. Travis, 414 F.3d
288, 296 (2d Cir. 2005) (quoting Williams v.                 As a threshold matter, a district court shall
Taylor, 529 U.S. 362, 412 (2000)).                       not review a habeas petition unless “the
                                                         applicant has exhausted the remedies available
     A decision is “contrary to” clearly                 in the courts of the State.” 28 U.S.C.
established federal law, as determined by the            § 2254(b)(1)(A). Although a state prisoner
Supreme Court, “if the state court arrives at a          need not petition for certiorari to the United
conclusion opposite to that reached by [the              States Supreme Court to exhaust his claims,
Supreme Court] on a question of law or if the            see Lawrence v. Florida, 549 U.S. 327, 333
state court decides a case differently than [the         (2007), petitioner must fairly present his
Supreme Court] has on a set of materially                federal constitutional claims to the highest
indistinguishable facts.” Williams, 529 U.S. at          state court with jurisdiction over them, see
412-13. A decision is an “unreasonable                   Daye v. Attorney Gen. of N.Y., 696 F.2d 186,
application” of clearly established federal law          191 n.3 (2d Cir. 1982) (en banc). Exhaustion
if a state court “identifies the correct governing       of state remedies requires that a petitioner
                                                     6
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 7 of 23 PageID #: 1956



“‘fairly presen[t]’ federal claims to the state         Coleman v. Thompson, 501 U.S. 722, 729-33
courts in order to give the State the                   (1991); see, e.g., Michigan v. Long, 463 U.S.
‘“opportunity to pass upon and correct”                 1032, 1041 (1983). The procedural rule at
alleged violations of its prisoners’ federal            issue is adequate if it is “firmly established and
rights.’” Duncan v. Henry, 513 U.S. 364, 365            regularly followed by the state in question.”
(1995) (alteration in original) (quoting Picard         Garcia v. Lewis, 188 F.3d 71, 77 (2d Cir.
v. Connor, 404 U.S. 270, 275 (1971)).                   1999) (internal quotation marks omitted). To
                                                        be independent, the “state court must actually
    However, “it is not sufficient merely that          have relied on the procedural bar as an
the federal habeas applicant has been through           independent basis for its disposition of the
the state courts.” Picard, 404 U.S. at 275-76.          case,” by “clearly and expressly stat[ing] that
On the contrary, to provide the State with the          its judgment rests on a state procedural bar.”
necessary “opportunity,” the prisoner must              Harris v. Reed, 489 U.S. 255, 261-63 (1989)
fairly present his claims in each appropriate           (internal quotation marks omitted). A state
state court (including a state supreme court            court’s reliance on an independent and
with powers of discretionary review), alerting          adequate procedural bar precludes habeas
that court to the federal nature of the claim and       review even if the state court also rejected the
“giv[ing] the state courts one full opportunity         claim on the merits in the alternative. See, e.g.,
to resolve any constitutional issues by                 id. at 264 n.10 (holding that “a state court need
invoking one complete round of the State’s              not fear reaching the merits of a federal claim
established appellate review process.”                  in an alternative holding,” so long as the state
O’Sullivan v. Boerckel, 526 U.S. 838, 845               court “explicitly invokes a state procedural bar
(1999); see also Duncan, 513 U.S. at 365-66.            rule as a separate basis for decision”); Glenn v.
“A petitioner has ‘fairly presented’ his claim          Bartlett, 98 F.3d 721, 725 (2d Cir. 1996)
only if he has ‘informed the state court of both        (same).
the factual and the legal premises of the claim
he asserts in federal court.’” Jones v. Keane,              The procedural bar rule is based on the
329 F.3d 290, 294-95 (2d Cir. 2003) (quoting            “comity and respect” that state judgments
Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir.               must be accorded. House v. Bell, 547 U.S.
1997)). “Specifically, [petitioner] must have           518, 536 (2006). Its purpose is to maintain the
set forth in state court all of the essential           delicate balance of federalism by retaining a
factual allegations asserted in his federal             state’s rights to enforce its laws and to
petition; if material factual allegations were          maintain its judicial procedures as it sees fit.
omitted, the state court has not had a fair             Coleman, 501 U.S. at 730-31. Generally, the
opportunity to rule on the claim.” Daye, 696            Second Circuit has deferred to state findings of
F.2d at 191-92 (collecting cases). To that end,         procedural default as long as they are
“[t]he chief purposes of the exhaustion                 supported by a “fair and substantial basis” in
doctrine would be frustrated if the federal             state law. Garcia, 188 F.3d at 78. However,
habeas court were to rule on a claim whose              there is a “small category” of “exceptional
fundamental legal basis was substantially               cases in which [an] exorbitant application of a
different from that asserted in state court.” Id.       generally sound [procedural] rule renders the
at 192.                                                 state ground inadequate to stop consideration
                                                        of a federal question.” Lee v. Kemna, 534 U.S.
   2. Procedural Bar                                    362, 376, 381 (2002). Nevertheless, principles
   A petitioner’s federal claims may be                 of comity “counsel that a federal court that
procedurally barred from habeas review if they          deems a state procedural rule inadequate
were decided at the state level on “independent         should not reach that conclusion lightly or
and adequate” state procedural grounds.                 without clear support in state law.” Garcia,
                                                    7
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 8 of 23 PageID #: 1957



188 F.3d at 77 (citation and internal quotation            3. Application
marks omitted).
                                                            First, the Court concludes that Ground Six
     If a claim is procedurally barred, a federal       of petitioner’s habeas petition, arguing both
habeas court may not review it on the merits            that there was insufficient evidence to support
unless the petitioner demonstrates both cause           his conviction and that the prosecution failed
for the default and prejudice resulting                 to meet their burden of proof (Pet. at 16.), is
therefrom, or if he demonstrates that the               not properly exhausted. Within this argument,
failure to consider the claim will result in a          petitioner contends that the trial court provided
miscarriage of justice. Coleman, 501 U.S. at            a “faulty justification charge” to the jury and
750. A petitioner may demonstrate cause by              that witnesses admitted to being “prepped by
showing one of the following: “(1) the factual          the prosecution.” (Pet. at 15-16.) As the
or legal basis for a petitioner’s claim was not         government suggests, these arguments were
reasonably available to counsel, (2) some               not presented to the state court as a basis for
interference by state officials made                    this claim and are entirely record-based. It is
compliance with the procedural rule                     well-settled that “[t]o properly exhaust a claim
impracticable, or (3) the procedural default            that relies on errors or omissions that are
was the result of ineffective assistance of             apparent from the record of trial or pretrial
counsel.” McLeod v. Graham, No. 10 Civ.                 proceedings, petitioner must raise it on direct
3778(BMC), 2010 WL 5125317, at *3                       appeal to the Appellate Division and then seek
(E.D.N.Y. Dec. 9, 2010) (citing Bossett v.              leave to appeal to the Court of Appeals.”
Walker, 41 F.3d 825, 829 (2d Cir. 1994)).               Anthoulis v. New York, No. 11 Civ. 1908
Prejudice can be demonstrated by showing                (BMC), 2012 WL 194978, at *3 (E.D.N.Y.
that the “errors ‘worked to his actual and              Jan. 23, 2012). Accordingly, the Court finds
substantial disadvantage, infecting his entire          that this claim has not been adequately
trial with error of constitutional dimensions.’”        exhausted as petitioner did not set forth “the
Torres v. Senkowski, 316 F.3d 147, 152 (2d              essential factual allegations” on direct appeal
Cir. 2003) (internal quotation mark omitted)            and thus deprived the state court of a “fair
(quoting Rodriguez v. Mitchell, 252 F.3d 191,           opportunity to rule on the claim.” See Daye,
203 (2d Cir. 2001)). A miscarriage of justice           696 F.2d at 191.
is demonstrated in extraordinary cases, such as
where a “constitutional violation has probably              Furthermore, petitioner’s sufficiency of
resulted in the conviction of one who is                the evidence claim is procedurally barred
actually innocent.” Murray v. Carrier, 477              because the Second Department decided it on
U.S. 478, 496 (1986). To overcome a                     “independent and adequate” procedural
procedural default based on a miscarriage of            grounds. See Coleman, 501 U.S. at 729-31.
justice, the petitioner must demonstrate that           The court rejected petitioner’s argument that
“more likely than not, in light of the new              the evidence at trial was insufficient to support
evidence, no reasonable juror would find him            his conviction, ruling that his challenge was
guilty beyond a reasonable doubt.” House,               unpreserved for appellate review because “he
547 U.S. at 536-38.                                     failed to move for a trial order of dismissal
                                                        specifically directed at the errors he now
     “The burden of proving exhaustion lies             claims.” Moore, 37 N.Y.S.3d at 159. Under
with the habeas petitioner.” Cartagena v.               firmly established New York law, legal
Corcoran, No. 04-CV-4329 (JS), 2009 WL                  insufficiency claims are not preserved unless
1406914, at *3 (E.D.N.Y. May 19, 2002)                  the motion for dismissal is “‘specifically
(citing Colon v. Johnson, 19 F. Supp. 2d 112,           directed’ at the alleged error.” People v. Gray,
120 (S.D.N.Y. 1998)).                                   86 N.Y.2d 10, 19 (1995) (quoting People v.
                                                        Cona, 49 N.Y.2d 26, 33 (1979)).
                                                    8
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 9 of 23 PageID #: 1958



    Further, a state court’s statement that a            issue are the following:
petitioner’s claim was unpreserved for
appellate review is sufficient to establish that            The Court: See, that brings an
the court was relying on a procedural bar as an             interesting point. Remember, what
independent ground in disposing of the issue.               you need, if you were to find an
See, e.g., Glenn v. Bartlett, 98 F.3d 721, 724-             individual guilty, is that the People
25 (2d Cir. 1996). This is true even if the state           have to prove their case beyond a
court held, in the alternative, that petitioner’s           reasonable doubt. And we won’t get
claim failed on the merits. See Green v.                    into all the elements right now. What
Travis, 414 F.3d 288, 293 (2d Cir. 2005)                    [defense counsel] is getting at is that
(“[E]ven when a state court says that a claim is            he might - - you have two sides on the
‘not preserved for appellate review’ but then               trial attorneys here.         [Defense
rules ‘in any event’ on the merits, such a claim            counsel], after the People rest, may in
is procedurally defaulted.”).                               his opinion say, you know, I don’t
                                                            think they proved their case beyond a
    To overcome a procedural bar to his                     reasonable doubt. So he may advise
sufficiency of the evidence claim, petitioner               his client don’t testify because they
must “demonstrate cause for the default and                 didn’t prove their case. That’s a
actual prejudice as a result of the alleged                 tactic, that’s trial attorneys doing
violation of federal law or demonstrate that                what they do, what both of these
failure to consider the claims will result in a             young men are very good at. And he
fundamental       miscarriage      of    justice.”          may make that decision on a tactical
Coleman, 501 U.S. at 750. Here, petitioner has              basis. Can’t hold it against him or
not demonstrated any cause for the default or               against the defendant. We’re all in
provided any explanation for his failure to                 agreement, right?
properly exhaust all of his claims in state court,
nor that a fundamental miscarriage of justice               [All prospective jurors responded in
will take place if the Court fails to consider the          the affirmative.]
procedurally defaulted claims. Accordingly,              (Jury Selection Tr. at 185-86, ECF No. 12-13.)
petitioner’s sufficiency of the evidence claim
is not reviewable by this Court. However,                   The Court: Here’s the thing. Again,
assuming arguendo that this claim was                       remember, the prosecution has the
properly before this Court, it is without merit,            sole burden of proof. They have to
as set forth infra.                                         prove the elements of the two crimes
                                                            or either/or both of them beyond a
B. The Merits                                               reasonable doubt. Both of these
   The Court proceeds to address the merits                 young men are seasoned trial
of each of petitioner’s claims, finding that                attorneys, they are very good at what
none provides a basis for habeas relief.                    they do. The prosecution - - they may
                                                            put on their case, the People may rest,
    1. Statement During Voir Dire About                     and [defense counsel] may advise his
       Strategic Decision Not To Testify                    client you know what? My opinion,
                                                            they didn’t prove the charges beyond
    As noted above, petitioner claims that he               a reasonable doubt. So I’m advising
was denied a fair trial and his due process                 you not to testify. He may do that. As
rights were violated when the trial judge made              a trial tactic. All right? It is perfectly
comments during voir dire about a defendant’s               acceptable.
strategic choice not to testify at trial. (Pet. at
5.) The comments made by the trial judge at              (Id. at 485-86.)
                                                     9
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 10 of 23 PageID #: 1959



    Petitioner raised this claim on direct appeal                     a. Standard
and it was rejected by the state court. Having
reviewed the record, the Court concludes that                  Under the standard promulgated by
petitioner has not demonstrated that the state             Strickland v. Washington, 466 U.S. 668
court’s rejection of this claim was contrary to            (1984), a petitioner is required to demonstrate
or an unreasonable application of clearly                  two elements in order to state a successful
established federal law.                                   claim for ineffective assistance of counsel:
                                                           (1) “counsel’s representation fell below an
     There is “no doubt that prejudicial                   objective standard of reasonableness,” and
intervention by a trial judge could so                     (2) “there is a reasonable probability that, but
fundamentally impair the fairness of a criminal            for counsel’s unprofessional errors, the result
trial as to violate the Due Process Clause.”               of the proceeding would have been different.”
Daye v. Attorney General of State of N.Y., 712             Id. at 688, 694.
F.2d 1566, 1570 (2d Cir. 1983). “The critical
question in determining whether the trial judge                In order to meet the first prong of the
was fundamentally unfair is twofold: (1) did               Strickland test, “a defendant must show that
the trial judge’s interference ‘distract the jury          counsel’s representation ‘fell below an
from a conscientious discharge of their                    objective standard of reasonableness’
responsibilities to find the facts, apply the law,         determined      according      to    ‘prevailing
and reach a fair verdict,’ and (2) ‘was the                professional norms’ . . . . Counsel’s
overall conduct of the trial such that public              performance is examined from counsel’s
confidence in the impartial administration of              perspective at the time of and under the
justice was seriously at risk.’” Copeland v.               circumstances of trial.” Murden v. Artuz, 497
Walker, 258 F. Supp. 2d 105, 135 (E.D.N.Y.                 F.3d 178, 198 (2d Cir. 2007) (quoting
2003) (quoting Daye, 712 F.2d at 1572). It is              Strickland, 466 U.S. at 688). AEDPA review
well settled that a trial court may not tell a jury        of an ineffective assistance of counsel claim is
that a petitioner’s decision not to testify is             “‘doubly deferential’ . . . because counsel is
somehow evidence of guilt. See Griffin v.                  ‘strongly presumed to have rendered adequate
California, 380 U.S. 609, 615 (1965).                      assistance and made all significant decisions in
However, in the instant case, this trial judge’s           the exercise of reasonable professional
comments during jury selection do not rise to              judgment.’” Woods v. Etherton, 136 S. Ct.
the level of impinging on petitioner’s                     1149, 1151 (2016) (quoting Cullen v.
constitutional rights. It is clear that the                Pinholster, 563 U.S. 170, 190 (2011)); Burt v.
comments were made in the context of                       Titlow, 571 U.S. 12, 13 (2013) (quoting
confirming that prospective jurors should not              Strickland, 466 U.S. at 690).
draw any adverse inference from the                            In particular, “[a]ctions or omissions by
petitioner’s potential decision not to testify at          counsel that ‘might be considered sound trial
trial. Accordingly, the Court, after carefully             strategy’ do not constitute ineffective
reviewing the record of the jury selection                 assistance.” United States v. Best, 219 F.3d
process, finds that these comments did not                 192, 201 (2d Cir. 2000) (internal quotation
render petitioner’s trial fundamentally unfair,            marks omitted) (quoting Strickland, 466 U.S.
nor did they violate his due process rights.               at 689); see also Lynn v. Bliden, 443 F.3d 238,
    2. Ineffective Assistance of Trial Counsel             247 (2d Cir. 2006) (“As a general rule, a
                                                           habeas petitioner will be able to demonstrate
     Petitioner claims that he received                    that trial counsel’s decisions were objectively
ineffective assistance of counsel because his              unreasonable only if ‘there [was] no . . .
trial attorney failed to move to reinspect the             tactical justification for the course taken.’”
grand jury minutes. (Pet. at 6.)                           (quoting United States v. Luciano, 158 F.3d
                                                      10
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 11 of 23 PageID #: 1960



655, 660 (2d Cir. 1998))). For that reason,                         b. Application
“[s]trategic choices made by counsel after
thorough     investigation . . . are   virtually             Petitioner argues that his trial counsel was
unchallengeable . . . and there is a strong              constitutionally ineffective for failing to move
presumption that counsel’s performance falls             to reinspect the grand jury minutes in light of
‘within the wide range of reasonable                     the discrepancy between the contents of the
professional    assistance.’”      Gersten    v.         surveillance video and Detective Paglino’s
Senkowski, 426 F.3d 588, 607 (2d Cir. 2005)              grand jury testimony. (Pet. at 6.) Specifically,
(quoting Strickland, 466 U.S. at 689-90).                petitioner claims that Detective Paglino’s
                                                         grand jury testimony was perjurious, as he
    Finally, in determining whether one or               stated that he observed petitioner striking
more errors by trial counsel renders the                 Maithya with a pipe, but the video did not
representation constitutionally deficient under          include that portion of the incident.
the first prong of Strickland, the Court “need           Accordingly, petitioner argues that, if trial
not decide whether one or another or less than           counsel had filed a motion to reinspect the
all of these . . . errors would suffice, because         grand jury minutes, there was a reasonable
Strickland directs us to look at the ‘totality of        probability that the indictment may have been
the evidence before the judge or jury,’ keeping          dismissed.
in mind that ‘[s]ome errors [] have . . . a
pervasive effect on the inferences to be drawn               First, as pointed out by the respondent, the
from the evidence, altering the entire                   video was shown to the members of the grand
evidentiary picture. . . .’” Lindstadt v. Keane,         jury, so they were able to view the contents
239 F.3d 191, 199 (2d Cir. 2001) (alterations            themselves. In addition, as discussed more
in original) (quoting Strickland, 466 U.S. at            infra, Detective Paglino was subjected to
695-96).                                                 cross-examination at trial regarding these
                                                         alleged discrepancies in his grand jury
    The second prong of the Strickland                   testimony, and therefore the trial jury was
analysis focuses on prejudice to the petitioner.         made aware of this issue before rendering its
The petitioner is required to show that there is         verdict. (Tr. at 725-29.) Further, defense
“a reasonable probability that, but for                  counsel could have reasonably concluded that
counsel’s unprofessional errors, the result of           submitting a motion to reinspect the grand jury
the proceeding would have been different.”               minutes would not have resulted in the
Strickland, 466 U.S. at 694. A “reasonable               dismissal of the indictment, particularly since
probability” means that the errors were of a             the trial judge had already reviewed the
magnitude such that they “undermine[]                    minutes that included both Detective Paglino’s
confidence in the [proceeding’s] outcome.”               testimony and the video surveillance.
Pavel v. Hollins, 261 F.3d 210, 216 (2d Cir.
2001) (quoting Strickland, 466 U.S. at 694).                 The totality of the record shows that trial
“[T]he question to be asked in assessing the             counsel provided petitioner with effective
prejudice from counsel’s errors . . . is whether         assistance. In particular, defense counsel
there is a reasonable probability that, absent           vigorously cross-examined Detective Paglino
the errors, the factfinder would have had a              about the conflicts between his grand jury
reasonable doubt respecting guilt.” Henry v.             testimony and the contents of the video at the
Poole, 409 F.3d 48, 63-64 (2d Cir. 2005)                 pre-trial Huntley hearing and again at trial to
(quoting Strickland, 466 U.S. at 695).                   attack his credibility. (H. at 94-96; Tr. at 725-
                                                         30.) Therefore, the Court finds that defense
                                                         counsel’s decision not to file a motion to
                                                         reinspect the grand jury minutes was not
                                                         ineffective under the first prong of Strickland.
                                                    11
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 12 of 23 PageID #: 1961



    Even assuming arguendo that trial                     CV-4114 (JFB), 2009 WL 1269754, at *17
counsel’s failure to move to reinspect the                (E.D.N.Y. May 6, 2009) (quoting Donnelly v.
grand jury minutes was an error that satisfied            DeChristoforo, 416 U.S. 637, 647
the first prong of Strickland, petitioner cannot          (1974)); accord United States v. Shareef, 190
establish that he suffered prejudice as a result          F.3d 71, 78 (2d Cir. 1999) (“Remarks of the
of that failure. There is no basis to conclude            prosecutor in summation do not amount to a
that a motion to reinspect would have been                denial of due process unless they constitute
granted or that, if granted, it would have led to         ‘egregious misconduct.’”).
dismissal of the indictment. Moreover, it is
well settled that a guilty verdict of a trial jury            Accordingly, to warrant relief, the Court
cures a defect in the grand jury proceeding.              must conclude that the comments “so infected
See, e.g., Dixon v. McGinnis, 492 F. Supp. 2d             the trial with unfairness as to make the
343, 348 (S.D.N.Y. 2007) (denying ineffective             resulting conviction a denial of due process.”
assistance of counsel claim despite counsel’s             Darden, 477 U.S. at 181 (internal quotation
failure to timely submit a motion to dismiss              marks omitted) (quoting Donnelly, 416 U.S. at
indictment, which was “negligent at best,”                643). However, “not every trial error or
because trial jury’s guilty verdict cured any             infirmity which might call for the application
defect and therefore petitioner could not                 of supervisory powers correspondingly
establish prejudice). Accordingly, the Court              constitutes a ‘failure to observe that
concludes that petitioner’s ineffective                   fundamental fairness essential to the very
assistance of counsel claim is without merit.             concept of justice.’” Donnelly, 416 U.S. at
                                                          642 (quoting Lisenba v. California, 314 U.S.
    3. Prosecutorial Misconduct                           219, 236 (1941)). Rather, a petitioner must
                                                          show that he “suffered actual prejudice
    Petitioner claims that certain remarks                because the prosecutor’s comments . . . had a
made by the prosecutor during his opening                 substantial and injurious effect or influence in
statement and summation constituted                       determining the jury’s verdict.” Bentley v.
prosecutorial misconduct. (Pet. at 8.) Having             Scully, 41 F.3d 818, 824 (2nd Cir. 1994).
reviewed this claim, the Court finds it                   Factors considered in determining such
meritless.                                                prejudice include “(1) the severity of the
            a. Standard                                   prosecutor’s conduct; (2) what steps, if any,
                                                          the trial court may have taken to remedy any
    “A criminal conviction ‘is not to be lightly          prejudice; and (3) whether the conviction was
overturned on the basis of a prosecutor’s                 certain absent the prejudicial conduct.” Id. In
comments standing alone’ in an otherwise fair             “analyzing the severity of alleged misconduct,
proceeding.” Gonzalez v. Sullivan, 934 F.2d               the court examines the prosecutor’s statements
419, 424 (2d Cir. 1991) (quoting United States            in the context of the entire trial.” Miller v.
v. Young, 470 U.S. 1, 11 (1985)). For                     Barkley, No. 03 Civ. 8580 (DLC), 2006 WL
prosecutorial misconduct to amount to                     298214, at *2 (S.D.N.Y. Feb. 8,
constitutional error, “it is not enough that the          2006) (citing United States v. Thomas, 377
prosecutor’s remarks were undesirable or even             F.3d 232, 245 (2d Cir. 2004)).
universally condemned.”             Darden v.
Wainwright, 477 U.S. 168, 181 (1986)                          The Second Circuit recognized one of
(internal quotation marks omitted) (quoting               those “rare cases” where prosecutorial error
Darden v. Wainwright, 699 F.2d 1031, 1036                 was so egregious to provide relief in Floyd,
(11th Cir. 1983)). Instead, the prosecutor’s              and in doing so “emphasize[d] that [its]
comments        “must       represent ‘egregious          holding . . . [was] based on the cumulative
misconduct.’” Celleri v. Marshall, No. 07-                effect of the three alleged categories of
                                                          improper remarks,” and that the “case [did] not
                                                     12
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 13 of 23 PageID #: 1962



involve one, or a few isolated, brief episodes;                told the jury he would ask them at the end of
rather, it involve[d] repeated and escalating                  the trial to “send a clear message” and convict
prosecutorial misconduct from initial to                       petitioner, “because there comes a point in
closing summation.” Floyd v. Meachum, 907                      time where society demands humanity.” (Tr.
F.2d 347, 353 (2d Cir. 1990). In that case, “the               at 21.) He repeated this assertion in the
evidence against [the petitioner] was not                      summation, stating “there comes a point in
heavy,” id. at 356, and the prosecutor:                        time where society demands humanity.” (Tr.
(1) made “references to the Fifth Amendment                    at 791.) In addition, petitioner challenges the
[that] could well have been interpreted by the                 prosecutor’s comments regarding his pre-
jury as a comment on Floyd’s failure to                        arrest silence. Specifically, during the opening
testify,” id. at 353; (2) “repeated remarks that               statement the prosecutor stated that petitioner
the Fifth Amendment was ‘a protection for the                  “didn’t say he acted in self-defense” (Tr. at
innocent’ and not ‘a shield’ for ‘the guilty’                  19), and during the summation noted that “he
[that] incorrectly stated the law by diluting the              never talked about self-defense” 10 (Tr. at 810).
State’s burden of proof beyond a reasonable                    Petitioner challenged these comments on
doubt and undermining the presumption of                       direct appeal, and the Second Department
innocence,” id. at 354; (3) “impermissibly                     rejected the claim, stating that “[t]o the extent
asked the jury to pass on her personal integrity               that some of the prosecutor’s remarks were
and professional ethics before deliberating on                 improper, those remarks did not deprive the
the evidence, thereby implying that she                        defendant of a fair trial, and any other error in
personally vouched for [a key witness’s]                       this regard was harmless, as there was
credibility,” id.; and, (4) “characterized [the                overwhelming evidence of the defendant’s
defendant], who did not testify, as a liar                     guilt, and no significant probability that any
literally dozens of times throughout her                       error contributed to the defendant’s
opening and closing summations,” id., and,                     conviction.” Moore, 37 N.Y.S.3d at 159. For
“[e]ven more troubling, many of the                            the reasons set forth below, the Court finds that
prosecutor’s remarks erroneously equated                       the state court’s determination was neither
Floyd’s alleged lies with proof of guilt beyond                contrary to, nor an unreasonable application
a reasonable doubt,” id. at 355. The Second                    of, clearly established federal law and rejects
Circuit held that “under the totality of the                   this claim on the merits.
circumstances presented . . . the cumulative
effect of the prosecutor’s persistent and clearly                  First, it cannot be said that any of these
improper remarks amounted to such egregious                    statements “infected the trial” in such a
misconduct as to render Floyd’s trial                          manner as to deny petitioner’s due process
fundamentally unfair.” Id. at 353.                             rights. The remarks made by the prosecutor
                                                               that “society demands humanity,” even
             b. Application                                    assuming arguendo they were made in error,
                                                               were not an egregious error. As an initial
    Petitioner argues that his constitutional                  matter, it is not at all clear that the prosecutor’s
rights were violated because of particular                     statement that “society demands humanity”
remarks by the prosecutor during his opening                   was improper. See United States v. Pirro, 9 F.
and closing statement that petitioner asserts                  App’x 45, 51 (2d Cir. 2001) (stating that “the
rendered his trial fundamentally unfair. First,                prosecutor’s argument to the jury that ‘justice
the prosecutor, during the opening statement,                  demands’ a conviction was perfectly

10
   The portion of petitioner’s prosecutorial misconduct
claim regarding his pre-arrest silence is addressed in
further detail in petitioner’s claim regarding improper
questioning about petitioner’s silence.
                                                          13
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 14 of 23 PageID #: 1963



legitimate”). Next, as discussed infra, the               at 245; see also United States v. Modica, 663
prosecutor’s comments regarding petitioner’s              F.2d 1173, 1181 (2d Cir. 1981) (“[I]f proof of
not stating to the police that his actions were           guilt is strong, then the prejudicial effect of the
taken in self-defense, were permissible if                comments tends to be deemed insubstantial.”).
petitioner made other statements to the police.           In sum, having reviewed the record,
                                                          petitioner’s prosecutorial misconduct claim
    Turning to the prosecutor’s request for the           does not provide a basis for habeas relief.
jury to “send a message” with their conviction,
the Court finds this statement improper, but                  4. Pre- and Post-Arrest Silence Claim
does not find that the comment rose to the level
of prosecutorial misconduct entitling                         Petitioner argues that the trial court erred
petitioner to habeas relief. In particular,               by allowing the prosecution to comment on his
petitioner has not shown prejudice given the              pre-arrest silence and allowing the questioning
limited nature of the comment in the context              of a law enforcement witness regarding his
of the entire summation and the overwhelming              post-arrest silence. (Pet. at 8-9.)
evidence against petitioner. As noted above,                  Regarding his pre-arrest silence, petitioner
even where a prosecutor has made improper                 takes issue with the following comments made
comments, habeas relief is not warranted                  by the prosecutor during his opening statement
unless those remarks rendered the trial, as a             and summation:
whole, “fundamentally unfair.” Darden, 477
U.S. at 181-83. “Where the specific remarks                   The defendant didn’t complain of any
the prosecutor makes neither ‘touch upon [n]or                injuries, he didn’t say he acted in self
bolster the most potent of the government’s                   defense.
evidence,’ a court will not generally overturn            (Tr. at 19.)
a verdict.” Miller, 2006 WL 298214, at *3
(alteration in original) (quoting United States               Consciousness of guilt. At the scene
v. Elias, 285 F.3d 183, 192 (2d Cir. 2002)                    he never talked about self-defense.
(further noting that “a court will not ignore                 He never said, I got hit first. What
otherwise strong evidence of a defendant's                    would you do?
guilt on the basis of a single prejudicial
                                                          (Tr. at 810.)
remark”)).
                                                              Petitioner also takes issue with the “trial
     In the instant matter, the improper
                                                          court allow[ing] the [p]rosecutor to ask
statement made by the prosecutor constituted
                                                          questions to [a] police officer concerning
only a small portion of the summation “the
                                                          [petitioner’s] post arrest silence . . . these
bulk of which focused instead on the weight of
                                                          questions lead [the] jury to believe [petitioner]
the evidence against petitioner.” Figueroa v.
                                                          was not justified.” (Pet. at 9.) Petitioner is
Heath, No. 10-CV-0131(JFB), 2011 WL
                                                          referring to the following exchange during the
1838781, at *23 (E.D.N.Y. May 13, 2011); see
                                                          re-direct examination of Police Officer
also United States v. Rivera, 22 F.3d 430, 437
                                                          Pellegrino, discussing an exchange during
(2d Cir. 1994) (stating that “[a] prosecutor’s
                                                          petitioner’s transport to the precinct:
statements during summation, if improper,
will result in a denial of due process rights only            Question: Did [petitioner] ever say to
if, in the context of the entire summation, they              you that he acted in self-defense?
cause the defendant substantial prejudice.”)
Ultimately, the evidence of guilt was                         Answer: No.
overwhelming in this case, making any                         Question: Did at any time he tell you
potential prejudice from the prosecutor’s                     that the injuries were from a pipe?
remarks insubstantial. See Thomas, 377 F.3d
                                                     14
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 15 of 23 PageID #: 1964



     Answer: No.                                            here, a defendant chooses to make some
                                                            statements to the police, a prosecutor can
     Question: At any time did he tell you                  comment on the fact that the defendant lied or
     those injuries were caused by Africa?                  did not mention certain key facts that he or she
     Answer: No.                                            later asserts at trial.

     Question: At any point did he say he                       Finally, considering these brief statements
     got into a fight because of what Africa                in the context of the trial in its entirety, there
     did?                                                   was an overwhelming amount of evidence of
                                                            petitioner’s    guilt,    including      multiple
     Answer: No.                                            eyewitness accounts of the incident, video
(Tr. at 429.) The prosecutor also referenced in             surveillance that captured a portion of the
his summation petitioner’s failure to mention               incident, photographs of injuries, and
self-defense in his post-arrest statements to the           corroborating 911 calls from the scene.
police. (Tr. at 810-11.)                                    Therefore, the Court concludes that, even if
                                                            references to petitioner’s failure to speak about
     As a threshold matter, although cognizable             self-defense in his pre- and/or post-arrest
under state law, “the Supreme Court has held                statements amounted to an error by the
that the use of a defendant’s pre-arrest silence            prosecution, the error is harmless considering
for impeachment purposes does not offend any                the overwhelming evidence of petitioner’s
constitutional guarantees.” Jones v. Bradt,                 guilt. Accordingly, the Court finds that this
No. 6:13-CV-6260(MAT), 2015 WL 506485,                      claim does not provide a basis for habeas
at *13 (W.D.N.Y. Feb. 6, 2015) (citing Jenkins              relief.
v. Anderson, 447 U.S. 231, 239 (1980)). Thus,
arguments regarding the prosecutor’s                            5. Failure to Suppress Statements
comments on pre-arrest silence are not                          Petitioner contends that the “[t]rial court
cognizable on a habeas petition. 11 With                    committed error when it failed to suppress
respect to the post-arrest situation, “[i]t is well         custodial statements made by [petitioner]
settled that an inference of guilt may not be               finding that [petitioner] was advised of his
drawn from a failure to speak or to explain                 constitutional rights.” (Pet. at 15.) The state
when a person has been arrested.” United                    court denied this claim on the merits, finding
States v. Mullings, 364 F.2d 173, 175 (2d Cir.              that “the County Court properly denied those
1966) (citations omitted); accord Doyle v.                  branches of his omnibus motion which were to
Ohio, 426 U.S. 610, 618-19 (1976). However,                 suppress certain statements he made to law
“[t]he right to remain silent does not include              enforcement officials. The statements were
the right to make false denials.” Hernandez v.              either spontaneous and voluntary . . . or not the
Senkowski, Nos. CV 98-5270 RR, CV 99-169                    product of custodial interrogation.” Moore, 37
RR, 1999 WL 1495443, at *22 (E.D.N.Y. Dec.                  N.Y.S.3d at 159. The Court finds that the state
29, 1999) (citing Brogan v. United States, 522              court’s determination was neither contrary to,
U.S. 398 (1998)); see also Anderson v.                      nor an unreasonable application of federal law,
Charles, 447 U.S. 404, 408-09 (1980) (Doyle                 nor was it an unreasonable determination of
does not preclude a prosecutor from                         the facts in light of the record.
commenting on inconsistent statements by a
defendant to the police). Therefore, where, as

11
   Even if cognizable under federal law, the claim
regarding pre-arrest silence would fail for the same
reasons that the post-arrest silence claim fails (as
discussed infra).
                                                       15
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 16 of 23 PageID #: 1965



             a. Standard                                      to express questioning, but also to any words
                                                              or actions on the part of the police (other than
    The Fifth Amendment of the United States                  those normally attendant to arrest and custody)
Constitution provides, in relevant part, that                 that the police should know are reasonably
“[n]o person . . . shall be compelled in any                  likely to elicit an incriminating response from
criminal case to be a witness against                         the suspect.” Id. at 300-01. An “incriminating
himself.”      U.S. CONST. amend. V.                          response” is “any response—whether
Recognizing that a custodial interrogation                    inculpatory      or    exculpatory—that      the
creates “inherently compelling pressures                      prosecution may seek to introduce at trial.” Id.
which work to undermine the individual’s will                 at 301 n.5. Accordingly, “[w]here statements
to resist and to compel him to speak where he                 are spontaneous—that is, where they are not
would not otherwise do so freely,” the                        the result of questioning or its functional
Supreme Court held in Miranda that “the                       equivalent—Miranda warnings           are    not
prosecution may not use statements, whether                   necessary and the statements are not
exculpatory or inculpatory, stemming from                     protected.” United States v. Noble, No. 07 Cr.
custodial interrogation of the defendant unless               284 (RJS), 2008 WL 1990707, at *7 (S.D.N.Y.
it demonstrates the use of procedural                         May 7, 2008); accord Miranda, 384 U.S. at
safeguards effective to secure the privilege                  478 (“Volunteered statements of any kind are
against self-incrimination.” Miranda v.                       not barred by the Fifth Amendment and their
Arizona, 384 U.S. 436, 444, 467 (1966). “In                   admissibility is not affected by our holding
particular, prior to the initiation of                        today.”); Wolfrath v. LaVallee, 576 F.2d 965,
questioning, [law enforcement] must fully                     973 n.6 (2d Cir. 1978) (“[S]ince the statement
apprise the suspect of the State’s intention to               which was litigated below was a gratuitously
use his statements to secure a conviction, and                volunteered statement, Miranda itself is
must inform him of his rights to remain silent                inapplicable, for spontaneous statements
and to ‘have counsel present . . . if [he] so                 which are not the result of ‘official
desires.’” Moran v. Burbine, 475 U.S. 412,                    interrogation’ have never been subject to its
420 (1986) (alterations in original) (quoting                 strictures”).
Miranda, 384 U.S. at 468-70). “Miranda’s
warning requirements, however, apply only to                      The Supreme Court has also recognized an
‘custodial interrogation.’”      Georgison v.                 exception to Miranda for statements collected
Donelli, 588 F.3d 145, 155 (2d Cir. 2009)                     through routine booking questions 12 that
(quoting United States v. Newton, 369 F.3d                    “appear reasonably related to the police’s
659, 668 (2d Cir.2004)). “This determination                  administrative concerns.” Pennsylvania v.
has two parts: (a) there must be an                           Muniz, 496 U.S. 582, 601-02 (1990). Routine
interrogation of the defendant, and (b) it must               booking questions include “those designed to
be while she is in ‘custody.’” United States v.               elicit an arrestee’s pedigree, such as the
FNU LNU, 653 F.3d 144, 148 (2d Cir. 2011).                    arrestee’s name, aliases, date of birth, address,
                                                              place of employment, and marital status.”
    The Supreme Court defined interrogation                   United States v. Chandler, 164 F. Supp. 3d
for purposes of Miranda in Rhode Island v.                    368, 387 (E.D.N.Y. 2016). Additionally,
Innis, 446 U.S. 291 (1980). In Innis, the                     questions about an arrestee’s medical
Supreme Court held that “[t]he term                           condition may be “part of [a] booking
‘interrogation’ under Miranda refers not only
12
  This exception is known as the “routine booking
question exception,” “booking exception,” or “pedigree
exception.” See Rosa v. McCray, 396 F.3d 210, 214,
221-22 (2d Cir. 2005).

                                                         16
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 17 of 23 PageID #: 1966



procedure designed to fulfill the government’s           that the trial court properly denied the motion,
obligation to provide medical attention if               finding that the statement was “either
necessary.” United States v. Bishop, 66 F.3d             spontaneous and voluntary . . . or not the
569, 572 n.2 (3d Cir. 1995)                              product of custodial interrogation.” Moore, 37
                                                         N.Y.S.3d at 159 (citations omitted). After an
    However, “recognizing a booking                      extensive review of the record, the Court
exception to Miranda does not mean . . . that            concludes that the trial court’s determination
any question asked during the booking process            regarding this particular statement was not
falls within that exception. Without obtaining           contrary to, or an unreasonable application of,
a waiver of the suspect’s Miranda rights, the            clearly established federal law, nor was it
police may not ask questions, even during                based on an unreasonable determination of the
booking, that are designed to elicit                     facts in light of the evidence presented.
incriminatory admissions.” Rosa v. McCray,
396 F.3d 210, 222 (2d Cir. 2005) (quoting                     Although it is undisputed that defendant
Muniz, 496 U.S. at 602 n.14). Routine                    was in custody when he made the statement at
booking questions may not fall within the                issue, the Court agrees with the state court that
pedigree exception if the police should have             this statement was not the product of
known that asking the questions was                      interrogation. The evidence presented at the
“reasonably likely to elicit an incriminating            hearing supported a finding that petitioner
response.” Id. (quoting Innis, 446 U.S. at 301-          spoke voluntarily when the detectives entered
02). The determination of whether a booking              the interview room, before they asked him
question falls within the pedigree exception to          anything. Thus, this statement was admissible
Miranda requires careful consideration of                even though Miranda warnings had not yet
“both the question itself and its relationship to        been provided to petitioner. See United States
the suspected crime.”        United States v.            v. Colon, 835 F.2d 27, 30 (2d Cir. 1987)
Sezanayev, No. 17 Cr. 262 (LGS), 2018 WL                 (defendant’s statement was spontaneous, and
2324077, at *12 (S.D.N.Y. May 22, 2018); see             thus Miranda warnings were not required,
also United States v. Burns, 684 F.2d 1066,              where defendant “was not questioned,
1068, 1076 (2d Cir. 1982) (assuming without              confronted with evidence, or even encouraged
deciding that pedigree exception did not apply           to be honest and tell the facts”); Wolfrath, 576
to questions about “history of drug use, past            F.2d at 973 n.6 (“since the statement which
record, and personal finances,” where                    was litigated below was a gratuitously
defendant was charged with possession of                 volunteered statement, Miranda itself is
heroin with intent to distribute); United States         inapplicable, for spontaneous statements
v. Valentine, 657 F. Supp. 2d 388, 394                   which are not the result of ‘official
(W.D.N.Y. 2009) (finding that pedigree                   interrogation’ have never been subject to its
exception did not apply to identity questions            strictures”).
where officers “had a strong suspicion that [the
defendant] was an illegal alien in possession of             The other statements at issue are the
fraudulent documents concerning his                      following: (1) a statement petitioner made,
identity”).                                              recorded by Sergeant Nicolosi, while Sergeant
                                                         Nicolosi was filling out a prisoner activity log
           b. Application                                documenting       prisoner’s    injuries,   that
                                                         petitioner had gotten into a fight a couple of
    Petitioner claims that the trial court erred         days prior; and (2) the statement by petitioner
in denying the motion to suppress his                    that visible injuries to his face were due to a
statement to Detectives Paglino and Hughes               fall on ice in response to Detective Paglino
that “you guys must be assigned to homicide              asking what happened to petitioner’s face.
now.” (H. at 77.) The Appellate Division held            Respondent argues, in part, that the statements
                                                    17
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 18 of 23 PageID #: 1967



were “not self-incriminating” and the                     relief based on trial error unless they can
questions were part of routine booking and a              establish that it resulted in ‘actual prejudice.’”
prisoner’s physical injuries at time of booking           Brecht, 507 U.S. at 637 (citing United States
are a valid administrative concern. (Res’p’s              v. Lane, 474 U.S. 438, 449 (1986)). Thus,
Br. at 31.)                                               “[h]abeas relief is not appropriate when there
                                                          is merely a ‘reasonable probability’ that trial
    As noted above, the determination of                  error contributed to the verdict.” Bentley, 41
whether a booking question falls within the               F.3d at 824 (citing Brecht, 507 U.S. at 637).
pedigree exception to Miranda requires
careful consideration of “both the question                   Here, the overwhelming evidence of
itself and its relationship to the suspected              petitioner’s guilt renders any improper
crime.” Sezanayev, 2018 WL 2324077, at *12.               admission of petitioner’s statements harmless
The state court, after conducting an                      error under Brecht. Aside from petitioner’s
evidentiary hearing (including evaluating                 statements regarding the cause of his injuries,
credibility and the totality of the                       multiple eyewitnesses testified at trial
circumstances), found that the standard                   regarding petitioner continuing to assault the
booking question regarding injury, which took             victim, including hitting and striking him with
place five days after the incident in question,           a pipe, when the victim was unconscious on
was not designed to elicit an incriminating               the ground (Tr. at 241-46, 634-36), video
response. This Court finds no basis, in light of          surveillance from the gas station corroborating
the record as a whole, to disturb that finding            portions of the eyewitness’ testimony (Tr. at
on habeas review.                                         163-64), testimony and video corroborating
                                                          the fact that petitioner could have left the scene
     However, even assuming that petitioner’s             safely with his wife (Tr. at 241, 255-56, 261),
constitutional rights had been violated by not            and multiple 911 calls from eyewitnesses (Tr.
suppressing these post-arrest statements                  at 244-45, 598-99). As a result, the Court is
regarding the source of his injuries, under the           not convinced that petitioner’s statements,
Brecht standard of review, petitioner’s claim             even if improperly admitted, had any
warrants no relief. The Brecht standard of                substantial or injurious influence on the jury’s
harmless error review applies regardless of               verdict. In sum, the Court concludes that this
whether petitioner’s rights were violated due             claim does not warrant habeas relief.
to Miranda violations. The Supreme Court
has held “that in § 2254 proceedings a court                  6. Sufficiency of the Evidence Claims
must assess the prejudicial impact of
constitutional error in a state-court criminal                Petitioner argues that he is entitled to
trial under the . . . standard set forth in Brecht        habeas relief because there was insufficient
. . ., whether or not the state appellate court           evidence to support the jury’s verdict. (Pet. at
recognized the error and reviewed it for                  15-16.)
harmlessness [under the Chapman standard].”                           a. Standard
Fry v. Piller, 551 U.S. 112, 121-22 (2007).
The Brecht standard asks “whether the error                   The law governing habeas relief from a
‘had a substantial and injurious effect or                state conviction based on insufficiency of the
influence in determining the jury’s verdict,’”            evidence is well established. A petitioner
Brecht v. Abrahamson, 507 U.S. 619, 637                   “bears a very heavy burden” when challenging
(1993) (quoting Kotteakos v. United States,               evidentiary sufficiency in a writ of habeas
328 U.S. 750, 776 (1946)), and shifts the                 corpus. Einaugler v. Supreme Court of New
burden of proof from the state to the petitioner.         York, 109 F.3d 836, 840 (2d Cir. 1997)
Bentley v. Scully, 41 F.3d 818, 824 (2d Cir.              (quoting Quirama v. Michele, 983 F.2d 12, 14
1994). Petitioners “are not entitled to habeas            (2d Cir. 1993)). A criminal conviction in state
                                                     18
 Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 19 of 23 PageID #: 1968



court will not be reversed if, “after viewing the              effect the commission of such crime.” N.Y.
evidence in the light most favorable to the                    Penal Law § 110.00. The New York Court of
prosecution, any rational trier of fact could                  Appeals has consistently held that the intent to
have found the essential elements of the crime                 kill can be inferred from both a defendant’s
beyond a reasonable doubt.” Jackson v.                         conduct and surrounding circumstances. See
Virginia, 443 U.S. 307, 319 (1979); see                        People v. Bracey, 41 N.Y.2d 296, 301 (1977);
also Policano v. Herbert, 507 F.3d 111, 115-                   see also Bossett v. Walker, 41 F.3d 825, 830
16 (2d Cir. 2007) (stating that “[i]n a challenge              (2d Cir. 1994) (“[A] conviction may be based
to a state criminal conviction brought under 28                upon circumstantial evidence and inferences
U.S.C. § 2254 . . . the applicant is entitled to               based upon the evidence, and the jury is
habeas corpus relief if it is found that upon the              exclusively responsible for determining a
record evidence adduced at the trial no rational               witness’ credibility.”). Finally, “[a] person is
trier of fact could have found proof of guilt                  guilty of assault in the first degree when:
beyond a reasonable doubt” (internal                           [w]ith intent to cause serious physical injury to
quotation mark omitted) (quoting Jackson,                      another person, he causes such injury to such
443 U.S. at 324)). Even when “faced with a                     person . . . by means of a deadly weapon or a
record of historical facts that supports                       dangerous instrument.” N.Y. Penal Law
conflicting inferences [a court] must                          § 120.10(1).
presume—even if it does not affirmatively
appear in the record—that the trier of fact                                  b. Application
resolved any such conflicts in favor of the                        Petitioner argues that the evidence was
prosecution, and must defer to that resolution.”               legally insufficient to support his convictions
Wheel v. Robinson, 34 F.3d 60, 66 (2d Cir.                     for attempted murder in the second degree and
1994) (quoting Jackson, 443 U.S. at 326).                      assault in the first degree. 13 Specifically,
    When considering the sufficiency of the                    petitioner claims that, throughout the trial,
evidence of a state conviction, “[a] federal                   witnesses were inconsistent and conceded that
court must look to state law to determine the                  they were “prepped by the prosecution,” and
elements of the crime.” Quartararo v.                          that the trial court gave a “faulty justification
Hanslmaier, 186 F.3d 91, 97 (2d Cir. 1999).                    charge.” (Pet. at 15-16.)
Accordingly, the Court looks to New York law                       Viewing the facts in the light most
for the elements of attempted murder in the                    favorable to the prosecution, the Court finds
second degree and assault in the first degree.                 that based on the evidence in the underlying
    In New York, “[a] person is guilty of                      record, a rational trier of fact could have
murder in the second degree when, with intent                  certainly rejected petitioner’s justification
to cause the death of another, he causes the                   defense and found proof beyond a reasonable
death of such person.” N.Y. Penal Law                          doubt of guilt. As discussed above, the jury
§ 125.25(1), as amended by N.Y. Penal Law                      was presented with eyewitness testimony,
§ 110.00. “A person is guilty of an attempt to                 video surveillance that corroborated witness
commit a crime when, with intent to commit a                   testimony, photos of the victim’s substantial
crime, he engages in conduct which tends to                    injuries, and medical evidence establishing the

13
   In the alternative, petitioner also asserts that the        York Criminal Procedure Law § 470.15(5), whereas a
verdict was against the weight of the evidence. A              legal sufficiency claim is based on federal due process
“weight of the evidence” claim, however, is based on           principles.”), and the Court cannot consider a purely
state law, see Correa v. Duncan, 172 F. Supp. 2d 378,          state law claim on federal habeas review, see Lewis v.
381 (E.D.N.Y. 2001) (“A ‘weight of the evidence’               Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas
argument is a pure state law claim grounded in New             corpus relief does not lie for errors of state law. . . .”).
                                                               Therefore, this claim is not reviewable.
                                                          19
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 20 of 23 PageID #: 1969



injuries suffered, all of which could rationally           statement was made by the trial judge after the
support a guilty verdict.                                  jury had requested that he re-read the portions
                                                           of the jury charge that explained the elements
    Regarding petitioner’s claim that there                of each charged crime. (Tr. at 872.) The trial
were inconsistencies among the witnesses’                  judge agreed to re-read those portions of the
testimony, the Court notes that “[a]ll issues of           instructions, and told the jury that he would re-
credibility . . . must be resolved in favor of the         read the justification instruction after re-
jury’s verdict.” United States v. Riggi, 541               reading the elements of the charged crimes.
F.3d 94, 108 (2d Cir. 2008). In addition, as the           (Id.) Accordingly, when the trial judge
Second Circuit has explained, “it is well-                 reached the lack of justification as an element
settled that when reviewing the sufficiency of             of murder in the second degree, he instructed
the evidence we ‘defer to the jury’s assessment            the jury to “hold [that] in [their] head[s] for a
of witness credibility and the jury’s resolution           moment,” because he intended to instruct on
of conflicting testimony.’” United States v.               justification after completing his other
Glenn, 312 F.3d 58, 64 (2d Cir. 2002) (quoting             instructions. (Id. at 874-75.) The Court finds
United States v. Bala, 236 F.3d 87, 93-94 (2d              nothing in the trial court’s statement that
Cir. 2000)). Accordingly, the Court rejects                suggested to the jury that they should reject
petitioner’s suggestion that the jury’s                    petitioner’s justification defense.
determination of guilt is based on insufficient
evidence due to inconsistencies between the                     Even assuming there was an error in the
witnesses’ testimony.                                      jury instruction, jury instructions only violate
                                                           due process if they “fail[] to give effect to [the]
    The Court likewise rejects petitioner’s                requirement” that the prosecution must prove
claim that there was insufficient evidence to              every element of a charged offense beyond a
establish guilt because the witnesses were all             reasonable doubt. See Middleton v. McNeil,
prepared by the prosecution. The Court notes               541 U.S. 433, 437 (2004). “[A] state prisoner
that the respondent opposes this claim, both as            making a claim of improper jury instructions
procedurally defaulted and on the merits,                  faces a substantial burden.” DelValle v.
stating that “the witnesses did not admit to               Armstrong, 306 F.3d 1197, 1200 (2d Cir.
having the prosecutor tailor their testimony.”             2002). The petitioner must establish that “‘the
(Resp’t’s Br. at 34.) The Court finds nothing              ailing instruction by itself so infected the entire
in the underlying record to support petitioner’s           trial that the resulting conviction violat[ed]
contention that the prosecution’s witnesses                due process,’ not merely [that] ‘the instruction
were prepared in a manner that caused                      is undesirable, erroneous, or even universally
petitioner’s conviction to be based on                     condemned.’” Id. at 1200-01 (quoting
insufficient and/or unreliable evidence.                   Henderson v. Kibbe, 431 U.S. 145, 154,
     The Court turns to petitioner’s argument              (1977)); see also Middleton, 541 U.S. at 437
regarding the allegedly faulty justification               (explaining that “not every ambiguity,
charge. Petitioner takes issue with the fact that          inconsistency, or deficiency in a jury
“during charging the elements of justification             instruction rises to the level of a due process
[the trial judge] instructed the jury to find              violation”).        Furthermore, “[a] single
[petitioner] guilty by telling the jury to hold #3         instruction to a jury may not be judged in
in [their] head for a moment where #3 was that             artificial isolation, but must be viewed in the
[petitioner] was not justified.” (Pet. at 16.)             context of the overall charge.” Middleton, 541
Contrary to petitioner’s assertion, a review of            U.S. at 437 (internal quotation marks omitted)
the transcript reveals that the trial judge did not        (quoting Boyde v. California, 494 U.S. 370,
instruct the jury to find petitioner guilty during         378 (1990).
his justification instruction. The at-issue
                                                      20
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 21 of 23 PageID #: 1970



    In this case, the Court finds that the trial                 Further, although it is clear that a petitioner
court’s instructions on justification were not              may not be punished for going to trial, see
erroneous and certainly not a due process                   Bordenkircher v. Hayes, 434 U.S. 357, 363
violation. The state court’s ruling was not                 (1978), there is no evidence here that the trial
contrary to, or an unreasonable application of,             court imposed a harsher sentence because
clearly established federal law. Accordingly,               petitioner chose to proceed to trial. Petitioner
the Court finds that petitioner’s sufficiency of            argues that the fact that his sentence exceeded
the evidence claim (including the arguments                 the state court’s pre-trial plea offer
regarding the jury charge) does not warrant                 demonstrates that the trial court’s sentence
habeas relief.                                              was vindictive. However, “the mere fact that
                                                            the sentence imposed following trial is greater
    7. Sentencing Claim                                     than the offer made during plea negotiations,
     Petitioner claims that his eighteen-year               does not indicate that a petitioner has been
sentence violates his constitutional rights                 punished for exercising his right to proceed to
because it is “harsh and excessive,” that it was            trial.” Walker v. Walker, 259 F. Supp. 2d 221,
augmented because he chose to proceed to                    226 (E.D.N.Y. 2003) (citing United States v.
trial, and that the judge at sentencing                     Araujo, 539 F.2d 287, 292 (2d Cir. 1976).
erroneously found that he showed no remorse                 Petitioner also argues that the trial court’s
and failed to take into consideration a petition            statement that “sadly, what is fair after trial,
showing support for petitioner. (Pet. at 16-17.)            now that I know the extent, now that I know
                                                            everything that happened, now that I have seen
    When a petitioner is claiming that his                  the videotape and that we saw Mr. Maithya’s
sentence is harsh and excessive, for purposes               testimony, I’m afraid that what is fair after trial
of habeas review, “[n]o federal constitutional              is not the same thing that was fair before trial,”
issue is presented [if] . . . the sentence is within        (S. 20), evidences vindictive sentencing.
the range prescribed by state law.” White v.                These statements show only that the trial
Keane, 969 F.2d 1381, 1383 (2d Cir. 1992);                  court’s sentence properly reflected the
accord Alfini v. Lord, 245 F. Supp. 2d 493, 502             evidence presented at trial, and do not suggest
(E.D.N.Y. 2003).                                            that the sentence was punishment for the
    Here, petitioner’s sentence was within the              decision to proceed to trial.
permissible range prescribed by New York                         On the issue of remorse, after petitioner
state law, and thus there is no federal question            stated that he had remorse for his actions, the
for habeas review. As discussed above,                      trial court responded, “Yeah. Everybody is
petitioner was convicted of attempted murder                going to suffer, both [the victim’s and
in the second degree and assault in the first               petitioner’s] families. I wish that Robert
degree, both class B felonies. See N.Y. Penal               Moore was there that night. This Robert
Law § 125.25(1), §110.00; § 120.10(1). He                   Moore sounds like he wouldn’t have done
was sentenced as a prior felony offender, due               what you did.” (S. at 18.)
to a prior conviction of criminal sale of a
controlled substance in the third degree. (S. at                In short, a review of the sentencing
11-12.) According to New York state law, at                 transcript reveals that the trial court
the time his sentencing, petitioner was facing              acknowledged that proceeding to trial was
a maximum term of twenty-five years of                      petitioner’s absolute right, that the court had
imprisonment. Thus, petitioner’s sentence of                reviewed all of the documents submitted on
eighteen years was within the statutorily                   petitioner’s behalf, and that the sentence was
prescribed range and raises no constitutional               based on a multitude of factors, including the
concerns. See N.Y. Penal Law § 70.06(6)(a).                 facts presented at trial, and petitioner’s prior
                                                            convictions, without any suggestion that
                                                       21
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 22 of 23 PageID #: 1971



petitioner had no remorse. (S. at 18-21.)                         issue in the grand jury during the cross-
Accordingly, this claim does not provide a                        examination of Detective Paglino:
basis for habeas relief in this case.
                                                                      Question: So it’s your testimony
    8. Grand Jury Claims                                              today that the portions of the video
                                                                      you saw, you never saw the pipe in
    Petitioner claims that he is entitled to                          Mr. Moore’s hand, is that correct?
habeas relief because of errors during the
grand jury presentation. First, as previously                         Answer: That’s correct.
analyzed in the Court’s discussion of
petitioner’s prosecutorial misconduct claim,                          Question: Now, you had an
petitioner argues that Detective Paglino’s                            opportunity to testify before the grand
perjured testimony in the grand jury made the                         jury, correct?
indictment fundamentally flawed. 14 (Pet. at                          Answer: Correct.
17.) Second, petitioner argues that he is
entitled to relief due to the prosecution’s                           Question: And when you testified
failure to “charge the grand jury with the                            before the grand jury you had an
justification defense.” (Pet. at 18-19.)                              opportunity to tell them what
                                                                      happened during your investigation.
    Generally, “claims of deficiencies in a
state grand jury proceeding cannot support a                          Answer: Correct.
collateral attack under 28. U.S.C. § 2254.”                                        *        *        *
Lopez v. Riley, 865 F.2d 30, 32 (2d Cir. 1989);
see also Warren v. Ercole, No. 07 CV 3175                             Question: And on that day you were
(JG), 2007 WL 4224642, at *10 (E.D.N.Y.                               asked this question. ‘Question: on
Nov. 27, 2007) (stating that “claims based on                         that video can you tell us what you
the sufficiency of the evidence presented to the                      observed? Answer: I observed
grand jury are not cognizable under federal                           Solomon, Africa, strike Robert
law”). Indeed, “[i]f federal grand jury rights                        Moore, Israel, on the back of the head
are not cognizable on direct appeal where                             with some sort of silver pipe, some
rendered harmless by a petit jury, similar                            object. At which time after, Israel got
claims concerning a state grand jury                                  his wits about him, he went after him,
proceeding are a fortiori foreclosed in a                             they got into a fight, he eventually
collateral attack brought in a federal court.”                        took possession of that pipe, and used
Lopez, 865 F.2d at 32. In any event, the Court                        it to beat Africa.’
finds that any errors in Detective Paglino’s
                                                                                   *        *        *
grand jury testimony had no prejudicial effect,
as the grand jury viewed the video themselves.                        Question: Do you recall saying that?
Further, the trial jury was made aware of this
                                                                      Answer: I do.


14
   This claim is argued more cohesively in petitioner’s           In response, the People argued on appeal that at the
supplemental brief in conjunction with the state court            suppression hearing, Detective Paglino explained that
direct appeal. In the supplemental brief, petitioner              his grand jury testimony was based on both the video
argued that, during the grand jury presentation,                  surveillance and what he learned from interviewing
Detective Paglino stated that he viewed surveillance              eyewitnesses, and that the grand jury viewed the video
video of the incident and saw petitioner strike the victim        itself so any testimony describing the video did not
with a pipe, but then at the suppression hearing                  prejudice petitioner. (See People’s Reply to Suppl.
Detective Paglino said he did not see petitioner with the         App. Div. Br. at 5-9, ECF No. 12-4.)
pipe in his hands. (See Suppl. App. Div. Br. at 8-10.)
                                                             22
Case 2:17-cv-00474-JFB Document 29 Filed 08/07/19 Page 23 of 23 PageID #: 1972
